FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ARMANDO MARTINEZ; ALINDA                 
MARTINEZ, on behalf of themselves
and a class of others similarly
situated,                                        No. 07-17277
               Plaintiffs-Appellants,              D.C. No.
                 v.                             CV-06-03327-
WELLS FARGO HOME MORTGAGE,                        RMW/RS
INC.; WFC HOLDINGS CORPORATION;                   OPINION
WELLS FARGO & COMPANY; WELLS
FARGO FINANCIAL SERVICES, INC.,
             Defendants-Appellees.
                                         
        Appeal from the United States District Court
          for the Northern District of California
        Ronald M. Whyte, District Judge, Presiding

                  Argued and Submitted
        December 9, 2009—San Francisco, California

                      Filed March 9, 2010

   Before: Mary M. Schroeder and Consuelo M. Callahan,
  Circuit Judges, and Barbara M.G. Lynn,* District Judge.

                     Opinion by Judge Lynn




   *The Honorable Barbara M.G. Lynn, United States District Judge for
the Northern District of Texas, sitting by designation.

                               3763
3766     MARTINEZ v. WELLS FARGO HOME MORTGAGE




                       COUNSEL

Timothy G. Blood, Joseph D. Daley, Leslie E. Hurst, and
Thomas J. O’Reardon II, Coughlin Stoia Geller Rudman &
Robbins LLP, on behalf of plaintiffs-appellants Armando and
Alinda Martinez.

Robert B. Bader, Thomas M. Hefferon, and William F. Shee-
han, Goodwin Procter LLP, on behalf of defendants-appellees
              MARTINEZ v. WELLS FARGO HOME MORTGAGE               3767
Wells Fargo Bank, N.A., Wells Fargo Home Mortgage, Inc.,
Wells Fargo Financial Services, Inc., and Wells Fargo Real
Estate Tax Services, LLC.


                             OPINION

LYNN, District Judge:

I.       Introduction

   Plaintiffs Alinda and Armando Martinez (the “Martinezes”)
seek review of the dismissal of their claims under Section 8(b)
of the Real Estate Settlement Procedures Act (“RESPA”), 12
U.S.C. § 2607(b), and California’s Unfair Competition Law
(“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. The Mar-
tinezes contend that RESPA Section 8(b)’s prohibition against
“unearned fees” reaches the “overcharging” allegedly com-
mitted by Wells Fargo in this case. They also argue that Wells
Fargo’s conduct was “unfair,” “fraudulent” and “illegal,” all
in violation of the UCL.

   We affirm the dismissal of the RESPA claim because the
clear and unambiguous language of RESPA Section 8(b) does
not reach the practice of “overcharging.” We affirm the dis-
missal of the three UCL state law claims because the claims
alleging “unfair” and “fraudulent” conduct are preempted by
the National Bank Act, and because the allegations of “ille-
gal” conduct fail to state a claim.

II.      Facts and Procedural Background

   According to the complaint, the Martinezes refinanced their
California home mortgage loan through Wells Fargo. Wells
Fargo charged the Martinezes an underwriting fee of $800 for
the refinancing.1 The Martinezes allege that this fee was
     1
   “Underwriting” analyzes the risk involved in making a loan, to deter-
mine whether that risk is acceptable to the lender.
3768        MARTINEZ v. WELLS FARGO HOME MORTGAGE
excessive because it was not reasonably related to Wells
Fargo’s actual costs of performing the underwriting, and thus
violated RESPA Section 8(b) and California’s UCL. This
allegation of excessive fees is also referred to as an “over-
charge.”2

   The Martinezes first sought to intervene in an earlier law-
suit filed in New York, in which identical claims were being
alleged against Wells Fargo. The New York district court dis-
missed the case. See Kruse v. Wells Fargo Home Mortgage,
Inc., 383 F.3d 49, 54 (2d Cir. 2004) (discussing the district
court’s decision, which was delivered orally from the bench).
On appeal, the Second Circuit affirmed in part and remanded,
holding that RESPA Section 8(b) clearly and unambiguously
does not apply to excessive fees charged by a lender. See id.
at 56, 62. On remand, the Martinezes attempted to intervene.
The district court denied intervention. See Kruse v. Wells
Fargo Home Mortgage, Inc., No. 02-3089, 2006 U.S. Dist.
LEXIS 26092, at *12-21 (E.D.N.Y. May 3, 2006).

   The Martinezes then brought this action on behalf of a
nationwide class of similarly situated home mortgage borrow-
ers,3 alleging that Wells Fargo marked up certain charges and
overcharged for services in connection with mortgage loans,
in violation of federal and state law.

   The district court granted Wells Fargo’s motion to dismiss
the claims for RESPA overcharge and UCL violations. It
held, as to the RESPA claim, that even if Wells Fargo had
overcharged the Martinezes for its services, it did not violate
  2
     The Martinezes also contend that the $75 Wells Fargo charged them
for tax services provided by its affiliate was more than what the affiliate
had charged Wells Fargo, in violation of RESPA Section 8(b) and the
UCL. This allegation targets a practice commonly referred to as a “mark-
up.” The Martinezes do not pursue the RESPA “mark-up” claim on
appeal.
   3
     No class was certified before the appeal.
            MARTINEZ v. WELLS FARGO HOME MORTGAGE              3769
RESPA Section 8(b) in doing so because Wells Fargo pro-
vided a service in exchange for the fee. It also held that the
Martinezes’ claims of “unfair” and “fraudulent” conduct
under the UCL were preempted by the National Bank Act and
related federal regulations, and dismissed the third UCL claim
of “unlawful” conduct because the Martinezes failed to iden-
tify an underlying illegal predicate act.

  The Martinezes appeal the district court’s dismissal of the
RESPA “overcharge” claim and the three UCL-related claims.

III.    Analysis

  This Court reviews issues of statutory interpretation and
preemption de novo. Silvas v. E*Trade Mortgage Corp., 514
F.3d 1001, 1004 (9th Cir. 2008). A district court’s decision to
grant a motion to dismiss for failure to state a claim is also
reviewed de novo. Decker v. Advantage Fund Ltd., 362 F.3d
593, 595-96 (9th Cir. 2004) (citation omitted).

  A.     “The “Overcharge” Claim under RESPA

  The Martinezes allege that the $800 underwriting fee
charged by Wells Fargo violates Section 8(b) of RESPA,
which provides:

       (b) Splitting charges. No person shall give and no
       person shall accept any portion, split, or percentage
       of any charge made or received for the rendering of
       a real estate settlement service in connection with a
       transaction involving a federally related mortgage
       loan other than for services actually performed.

12 U.S.C. § 2607(b).

  [1] The Department of Housing and Urban Development
(“HUD”), which Congress authorized to administer RESPA,4
  4
   See 12 U.S.C. § 2617(a); Schuetz v. Banc One Mortgage Corp., 292
F.3d 1004, 1009 (9th Cir. 2002).
3770        MARTINEZ v. WELLS FARGO HOME MORTGAGE
interprets this section as prohibiting overcharges. See RESPA
Statement of Policy 2001-1, 66 Fed. Reg. 53,052, 53,057-58
(Oct. 18, 2001) (citing 24 C.F.R. § 3500.14(g)(2) (“If the pay-
ment of a thing of value bears no reasonable relationship to
the market value of the goods or services provided, then the
excess is not for services or goods actually performed or pro-
vided.”)).

   [2] Chevron, U.S.A., Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837 (1984), established a two-step test
for judicial review of an agency’s construction of a statute it
administers. First, the court must consider “whether Congress
has directly spoken to the precise question at issue.” Id. at
842. If the intent of Congress is clear, the inquiry ends,
because the court “must give effect to the unambiguously
expressed intent of Congress.” Id. at 842-43. But if a court
concludes that the statute is “silent or ambiguous with respect
to the specific issue,” the court must consider whether the
agency’s interpretation of the ambiguous provision is “based
on a permissible construction of the statute.” Id. at 843. At the
second step, the court must accord “considerable weight” to
the agency’s interpretation of a statutory scheme it is
entrusted to administer. Id. at 844.

   [3] The language of Section 8(b) prohibits only the prac-
tice of giving or accepting money where no service whatso-
ever is performed in exchange for that money: “No person
shall give and no person shall accept . . . any charge made or
received . . . other than for services actually performed.” 12
U.S.C. § 2607(b) (emphasis added). By negative implication,
Section 8(b) cannot be read to prohibit charging fees, exces-
sive or otherwise, when those fees are for services that were
actually performed.5
  5
   The Martinezes assert that Section 8(b) prohibits overcharges, arguing
that “RESPA § 8(b) does not specifically address the situation at bar” and
thus “is sufficiently silent on the precise matter as to be ambiguous.”
However, Section 8(b)’s “silence” on the subject of overcharges does not
            MARTINEZ v. WELLS FARGO HOME MORTGAGE                       3771
   [4] Although this is an issue of first impression in this circuit,6
three other circuits have considered whether a mortgage
lender or other settlement service provider violates RESPA
Section 8(b) by charging “excessive” fees for a settlement ser-
vice it provided, and all have held that it does not. See Fried-
man v. Mkt. St. Mortgage, 520 F.3d 1289, 1291 (11th Cir.
2008) (holding that “subsection 8(b) does not apply to settle-
ment fees that are alleged to be excessive”); Santiago v.
GMAC Mortgage Group, Inc., 417 F.3d 384, 385 (3d Cir.
2005) (finding that “RESPA does not provide a cause of
action for overcharges”); Kruse, 383 F.3d at 56 (“We con-
clude that section 8(b) clearly and unambiguously does not
extend to overcharges.”).

   [5] The reasoning of the Kruse court is particularly instruc-
tive here because it involved claims against Wells Fargo that
are identical to those alleged by the Martinezes.7 The Second
Circuit ruled in Kruse that, whatever its size, the alleged over-
charge by Wells Fargo was “for” the services actually ren-
dered by Wells Fargo and received by the borrowers, and
therefore was not prohibited by Section 8(b). 383 F.3d at 56.

   [6] We join our sister circuits in holding that the text of

mean that Congress’s actions were ambiguous on that subject. Congress
simply did not legislate at all on overcharges. Cf. Krzalic v. Republic Title
Co., 314 F.3d 875, 881 (7th Cir. 2002) (holding, in the context of mark-
up charges, that “if the practice of repricing incidental charges is a fraud
or market failure or abuse of some sort, still it is not a market failure that
section 8(b) can reasonably be thought to address, and so a reading of the
section that leaves the failure uncured is not a reading that creates a loop-
hole”).
   6
     In dicta, we have previously described Section 8(b) as a law that “pro-
hibits the payment of any percentage or division of a charge except for
services actually rendered.” Geraci v. Homestreet Bank, 347 F.3d 749,
751 (9th Cir. 2003).
   7
     This is the case in which the Martinezes sought, unsuccessfully, to
intervene.
3772       MARTINEZ v. WELLS FARGO HOME MORTGAGE
Section 8(b) is unambiguous and does not extend to over-
charges, and therefore we do not reach the second step of a
Chevron analysis by determining if HUD’s interpretation war-
rants deference.

  B.     The Unfair Competition Law Claims

   [7] California’s Unfair Competition Law, Cal. Bus. &
Prof. Code §§ 17200 et seq., prohibits business acts or prac-
tices that are “unlawful,” “unfair,” or “fraudulent.” Id.
§ 17200. Each of these three prongs constitutes a separate and
independent cause of action. See Cel-Tech Commc’ns, Inc. v.
Los Angeles Cellular Tel. Co., 973 P.2d 527, 539-40 (Cal.
1999) (citations omitted).

   The Martinezes allege that Wells Fargo: (1) committed
“unfair” competition by overcharging underwriting fees and
marking up tax service fees; (2) engaged in “fraudulent” prac-
tices by failing to disclose actual costs of its underwriting and
tax services; and (3) that these actions violated multiple state
and federal laws, which predicate violations are independently
actionable under the UCL as “unlawful” conduct.

    1.    Preemption by the National Bank Act

   [8] The National Bank Act (the “Act”) vests national banks
such as Wells Fargo with authority to exercise “all such inci-
dental powers as shall be necessary to carry on the business
of banking.” 12 U.S.C. § 24 (Seventh). Real estate lending is
expressly designated as part of the business of banking. 12
U.S.C. § 371(a).

   [9] As the agency charged with administering the Act, the
Office of the Comptroller of the Currency (“OCC”) has the
primary responsibility for the surveillance of the “business of
banking” authorized by the Act. Nationsbank of N.C., N.A. v.
Variable Annuity Life Ins. Co., 513 U.S. 251, 256 (1995). To
carry out this responsibility, the OCC has the power to pro-
          MARTINEZ v. WELLS FARGO HOME MORTGAGE            3773
mulgate regulations and to use its rulemaking authority to
define the “incidental powers” of national banks beyond those
specifically enumerated in the statute. See 12 U.S.C. § 93a
(authorizing the OCC “to prescribe rules and regulations to
carry out the responsibilities of the office”); Wachovia Bank,
N.A. v. Burke, 414 F.3d 305, 312 (2d Cir. 2005). OCC regula-
tions possess the same preemptive effect as the Act itself. See
Fid. Fed. Sav. & Loan Ass’n v. de la Cuesta, 458 U.S. 141,
153 (1982).

   [10] The Act (and OCC regulations thereunder) does not
“preempt the field” of banking. “Federally chartered banks
are subject to state laws of general application in their daily
business to the extent such laws do not conflict with the letter
or the general purposes of the [Act].” Watters v. Wachovia
Bank, N.A., 550 U.S. 1, 11 (2007) (citations omitted). How-
ever, state laws that “obstruct, impair, or condition a national
bank’s ability to fully exercise its Federally authorized real
estate lending powers” are preempted. 12 C.F.R. § 34.4(a);
see Watters, 550 U.S. at 13 (“Beyond genuine dispute, state
law may not significantly burden a national bank’s own exer-
cise of its real estate lending power . . . .” ); Bank of Am. v.
City and County of S.F., 309 F.3d 551, 561 (9th Cir. 2002)
(“State attempts to control the conduct of national banks are
void if they conflict with federal law, frustrate the purposes
of the National Bank Act, or impair the efficiency of national
banks to discharge their duties.” (citation omitted)).

   State laws of general application, which merely require all
businesses (including national banks) to refrain from fraudu-
lent, unfair, or illegal behavior, do not necessarily impair a
bank’s ability to exercise its real estate lending powers. Such
laws are not designed to regulate real estate lending, nor do
they have a disproportionate or other substantial effect on
lending. In fact, the OCC has specifically cited the UCL in an
advisory letter cautioning banks that they may be subject to
such laws that prohibit unfair or deceptive acts or practices.
See OCC Advisory Letter, Guidance on Unfair or Deceptive
3774      MARTINEZ v. WELLS FARGO HOME MORTGAGE
Acts or Practices, 2002 WL 521380, at *2, *7 n.2 (Mar. 22,
2002).

   Thus, for example, various district courts have held that the
Act does not preempt a claim of express deception asserted
under state law. See, e.g., Mann v. TD Bank, N.A., No. 09-
1062, 2009 U.S. Dist. LEXIS 106015 (D.N.J. Nov. 12, 2009)
(holding that claims brought under the New Jersey Consumer
Fraud Act regarding a bank’s advertising of “free” and “no
fee” gift cards was deceptive, misleading, and unlawful
because it failed to disclose the existence of dormancy and
replacement fees was not preempted); White v. Wachovia
Bank, N.A., 563 F. Supp. 2d 1358 (N.D. Ga. 2008) (holding
that a claim under the Georgia Fair Business Practices Act
that a bank engaged in unfair or deceptive business practices
by manipulating the posting of transactions to an account in
order to impose overdraft fees was not preempted); Jefferson
v. Chase Home Finance, No. 06-6510, 2007 U.S. Dist. LEXIS
94652 (N.D. Cal. Dec. 14, 2007) (holding that a UCL claim
regarding a bank’s alleged misrepresentations in crediting
prepayments to customers’ accounts was not preempted).

   [11] These cases notwithstanding, we conclude that two
different OCC regulations preempt the Martinezes’ claims.
The first is 12 C.F.R. § 7.4002(b)(2), which relates to setting
fees and which states, in part:

    The establishment of non-interest charges and fees,
    their amounts, and the method of calculating them
    are business decisions to be made by each bank, in
    its discretion, according to sound banking judgment
    and safe and sound banking principles.

   [12] We hold that the Martinezes’ claim of unfair conduct
is preempted under this regulation. The underlying conduct
the Martinezes allege is “unfair” is the overcharging of under-
writing fees and the marking up of tax service fees. In
essence, the Martinezes argue that these fees are too high, and
            MARTINEZ v. WELLS FARGO HOME MORTGAGE                      3775
ask the court to decide how much an appropriate fee would
be. However, the OCC has clearly provided how the fees are
to be determined. Under 12 C.F.R. § 7.4002(b)(2), these are
business decisions to be made by each bank. The Martinezes’
“unfair” claim under the UCL is therefore preempted by the
Act. Cf. Monroe Retail, Inc. v. RBS Citizens, N.A., 589 F.3d
274, 283-84 (6th Cir. 2009) (holding that interpreting an Ohio
statute to prohibit banks from deducting service fees after
receiving a garnishment order on an account held at the bank
would allow state law to “significantly interfere” with the
national bank’s ability to collect and set service fees as pro-
vided for in 12 C.F.R. §§ 7.4002(a) and (b)(2)).8

  [13] The “unfair” claim is also preempted under subsection
10 of the second OCC regulation, 12 C.F.R. § 34.4(a), which
addresses “Real Estate Lending and Appraisals” and provides,
under the heading “Applicability of state law”:

      Except where made applicable by Federal law, state
      laws that obstruct, impair, or condition a national
      bank’s ability to fully exercise its Federally autho-
      rized real estate lending powers do not apply to
      national banks. Specifically, a national bank may
      make real estate loans under 12 U.S.C. 371 and
  8
   The Martinezes urge reversal because Wells Fargo allegedly failed to
pursue “safe and sound banking principles” when charging the fees in dis-
pute. They discuss four factors listed in § 7.4002(b)(2) that the OCC con-
siders in determining whether a bank has engaged in “safe and sound
banking.”
   The Martinezes’ argument does not support their position that their
UCL claims are not preempted by the Act; rather, it goes to whether Wells
Fargo has abided by the OCC regulation. Such an inquiry, besides being
inapposite to the issue of preemption, is fruitless because the regulation of
a national bank’s adherence to OCC regulations is within the exclusive
purview of the OCC. See, e.g., Watters, 550 U.S. at 13 (“In particular, real
estate lending, when conducted by a national bank, is immune from state
visitorial control: The [Act] specifically vests exclusive authority to exam-
ine and inspect in OCC.” (citing 12 U.S.C. § 484(A)).
3776      MARTINEZ v. WELLS FARGO HOME MORTGAGE
    § 34.3, without regard to state law limitations con-
    cerning . . . (9) [d]isclosure and advertising, includ-
    ing laws requiring specific statements, information,
    or other content to be included in [credit-related doc-
    uments] . . . [and] (10) [p]rocessing, origination, ser-
    vicing, sale or purchase of, or investment or
    participation in, mortgages . . . .”

Id. §§ 34.4(a)(9), (10).

    [14] The Martinezes further allege “fraudulent” conduct
with respect to Wells Fargo’s failure to disclose the costs it
incurs for services, instead of just its charges for rendering
those services to borrowers. But subsection (9) of this same
regulation expressly authorizes banks to “make real estate
loans . . . without regard to state law limitations concerning
. . . [d]isclosure and advertising, including laws requiring spe-
cific statements, information, or other content to be included
in [credit-related documents].”

   [15] The Martinezes’ “fraudulent” claim under the UCL
therefore is also preempted by the Act. See OCC Interpretive
Letter No. 1005, 2004 WL 3465750 (June 10, 2004) (stating
that the types and features of state laws specifically enumer-
ated in 12 C.F.R. § 34.4 interfere with the ability of national
banks to operate under uniform federal standards, and are thus
preempted).

    2.   Failure to State a Claim for Unlawful Practices

   [16] The UCL’s “unlawful” prong is essentially an
incorporate-by-reference provision. See Cel-Tech, 973 P.2d at
539-40 (“By proscribing ‘any unlawful’ business practice,
section 17200 borrows violations of other laws and treats
them as unlawful practices that the [UCL] makes indepen-
dently actionable.” (citations and some internal quotation
marks omitted)).
            MARTINEZ v. WELLS FARGO HOME MORTGAGE                      3777
   [17] The Martinezes allege that Wells Fargo’s alleged
overcharges and mark-ups, together with the failure to dis-
close their costs, violated various state and federal laws and
thereby constitute “unlawful” business practices, in violation
of the UCL. To the extent that any of these state laws address
overcharges, mark-ups, and disclosure duties, by or of a
national bank, they are preempted and cannot serve as predi-
cate violations for the claim of “unlawful” conduct.

   The Martinezes also allege, as a predicate violation, that
Wells Fargo knowingly made a false statement on the HUD-
1 Settlement Statement by listing the amounts charged to the
Martinezes for underwriting and tax services, rather than what
it cost Wells Fargo to perform or to subcontract those ser-
vices. The Martinezes argue that this conduct violates 18
U.S.C. §§ 1001 and 1010, which generally proscribe false
statements in matters involving the federal government and
HUD, respectively.

   The HUD-1 Settlement Statement is a standard form that
must be used for the statement of settlement costs in every
federally related mortgage loan. RESPA Section 4, 12 U.S.C.
§ 2603(a); 24 C.F.R. § 3500.8(a). On this form, the settlement
service provider must “conspicuously and clearly itemize all
charges imposed upon the borrower . . . in connection with the
settlement . . . .” 12 U.S.C. § 2603(a).9

   [18] No express cause of action was created by Congress
under RESPA Section 4. Even if we were to conclude that
there is a private cause of action for alleged violations of
§ 2603, the language of the statute is clear that the HUD-1
Settlement Statement requires only a list of “charges imposed
upon the borrower.” 12 U.S.C. § 2603(a). This clearly means
that Wells Fargo must list the amounts it is charging the Mar-
  9
   Appendix A to 24 C.F.R. § 3500.8 (the instructions for the HUD-1
form) does refer to “settlement costs,” but the plain language of the statute
and regulation refers to “charges.” See 24 C.F.R. § 3500.8(b).
3778       MARTINEZ v. WELLS FARGO HOME MORTGAGE
tinezes for its settlement services, not that it must list the costs
it incurred in providing those services. In support of their
position, the Martinezes contend that the distinction between
a “charge” and a “cost” is a hypertechnical one that cannot be
squared with common usage, as well as with the purpose of
the HUD-1 statement. This argument cannot stand. It is
beyond dispute that there is a difference between what a busi-
ness “charges” its customers for a service or product, and
what that service or product “costs” the business. That differ-
ence is called “profit,” and it is the motive for businesses to
sell services or products. The Martinezes’ recourse to general
congressional intent—here, that Congress intended, in enact-
ing RESPA, for home loan consumers to receive more disclo-
sure, not less—cannot support their position in light of the
plain language of the statute. Because there is no requirement
for it to disclose actual costs on the HUD-1 Settlement State-
ment, Wells Fargo’s conduct in not doing so cannot be
“fraudulent” in violation of 18 U.S.C. §§ 1001 and 1010.

   The predicate violations alleged by the Martinezes are
either preempted by the National Bank Act, or do not violate
any law. Therefore, the district court properly held that the
Martinezes failed to state a claim that Wells Fargo engaged in
“unlawful” conduct in violation of the UCL.

                        CONCLUSION

   The clear and unambiguous language of RESPA Section
8(b) does not reach the practice of “overcharging.” The
National Bank Act preempts the Martinezes’ UCL state law
claims alleging “unfair” and “fraudulent” conduct, and the
allegations of “illegal” conduct fail to state a claim. The judg-
ment of the district court is therefore AFFIRMED.